       21-10249-mg            Doc 48        Filed 03/11/21 Entered 03/11/21 15:05:56                         Main Document
                                                         Pg 1 of 1




                                                              300 North LaSalle
                                                              Chicago, IL 60654
        Chad J. Husnick, P.C.                                   United States
       To Call Writer Directly:                                                                                     Facsimile:
          +1 312 862 2009                                     +1 312 862 2000                                    +1 312 862 2200
     chad.husnick@kirkland.com
                                                              www.kirkland.com




                                                             March 11, 2021

      The Honorable Martin Glenn
      U.S. Bankruptcy Court for the Southern District of New York
      One Bowling Green
      New York, NY 10004

                 Re: In re Navient Solutions, LLC, Case No. 21-10249 (MG); Letter Filed by Austin
                 Connell Smith on behalf of Sarah Bannister, Brandon Hood, and Labarron Tate
                 [Docket No. 46].

      Dear Judge Glenn:

              I represent Navient Solutions, LLC (“Navient”), the alleged debtor, in the above referenced
      involuntary case that was dismissed on February 25, 2021 per the Order Granting (A) Expedited
      Motion to Dismiss Involuntary Petition and (B) Related Relief [Docket Not. 42]. I write in
      response to a letter (the “Letter”) submitted by Austin Connell Smith on behalf of Sarah Bannister,
      Brandon Hood, and Labarron Tate [Docket No. 46] seeking “an extension to April 7, 2021 for
      leave to file a motion for reconsideration of this Court’s ruling that found they and/or undersigned
      counsel acted in bad faith.” Id.

              While Navient does not oppose counsel’s extension request, Navient also does not believe
      that such an extension is available under the law. See Fed. R. Bankr. P. 9006(b)(2) (“Enlargement
      Not Permitted. The court may not enlarge the time for taking action under Rules 1007(d), 2003(a)
      and (d), 7052, 9023, and 9024.”).

                 Please let us know if we can be of any further assistance to the Court.



                                                              Respectfully,

                                                              /s/ Chad J. Husnick

                                                             Chad J. Husnick, P.C.




Bay Area   Beijing   Boston   Dallas   Hong Kong   Houston    London   Los Angeles   Munich   New York   Paris   Shanghai   Washington, D.C.
